Citation Nr: 1444264	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-20 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected lung cancer residuals prior to May 21, 2012, and to a rating in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from January 1956 to January 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which established service connection for lung cancer residuals.  An initial 100 percent rating was assigned, effective October 18, 2007, with a noncompensable (zero percent) rating being effective from August 1, 2008.  Subsequent actions assigned a 10 percent rating from August 1, 2008; then a 30 percent rating from May 21, 2012 (date of VA pulmonary function test).  The Board has construed the appellate issue on the title page to reflect these developments.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The record reflects the Veteran had requested a Travel Board hearing in conjunction with this case, and such a hearing was scheduled for August 2014.  However, the Veteran did not appear for this hearing, and no good cause has been shown for his failure to appear.  Consequently, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

As an additional matter, the Board observes that the Veteran submitted a March 2012 private medical statement from Dr. Bishop suggesting lung cancer, heart disease, sleep apnea, insomnia, hearing loss, and tinnitus are related to the Veteran's radiation exposure.  It is unclear whether the Veteran intended this document to constitute a claim for service connection for the various conditions, or whether such was submitted in support of his already-appealed lung cancer claim.  Accordingly, this matter is REFERRED to the Agency of Original Jurisdiction (AOJ) for clarification and any additional action deemed necessary.  38 C.F.R. § 19.9(b) (2013).



FINDINGS OF FACT

1.  The record does not reflect any local recurrence or metastasis of the Veteran's lung cancer for the period from August 1, 2008.

2.  Prior to May 21, 2012, the record does not reflect the Veteran's lung cancer residuals were manifested by (post-bronchodilation/medication) Forced Expiratory Volume in one second (FEV-1) of 56- to 70-percent predicted, or; Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 56- to 65- percent predicted.

3.  From May 21, 2012, the record does not reflect the Veteran's lung cancer residuals have been manifested by (post-bronchodilation/medication) FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected lung cancer residuals prior to May 21, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6819-6604 (2013).

2.  The criteria for a rating in excess of 30 percent for service-connected lung cancer residuals from May 21, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6819-6604 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

This appeal originates from a disagreement with the initial ratings assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Despite the foregoing, the Board takes note the Veteran was provided adequate notification via letters dated in April 2008 and September 2008, to include an explanation of the information and evidence used by VA to determine disability rating(s) and effective date(s).  The Board also notes that the Veteran has actively participated in the processing of his case, and the statements submitted in support of his claims have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claim, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence showing symptoms of his lung cancer residuals that are not reflected by the evidence already of record.  As noted in the Introduction, his hearing request is deemed withdrawn.  Moreover, he was accorded VA medical examinations in July 2008 and December 2012 which included findings on the nature and severity of his lung cancer residuals.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated his lung cancer residuals have increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A 100 percent evaluation may be assigned for malignant neoplasms of any specified part of the respiratory system, exclusive of skin growths.  Note: A rating of 100 percent shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, rate on residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819.

Inasmuch as lung cancer involves an internal organ and a complex medical disease process, competent medical evidence is required to determine if it is still an active process or if there has been local recurrence or metastasis.  The Board acknowledges that the Veteran underwent surgery for lung cancer in September 2007, which included resection of the lung lesion; and had chemotherapy post-surgery to January 2008.  However, a review of the competent medical evidence does not show the Veteran has had local recurrence or metastasis for the period from August 1, 2008.  Accordingly, the Board will evaluate the disability on the residuals thereof for this period.  As he was in receipt of a 100 percent rating prior to August 1, 2008, and has not disputed the effective date for the establishment of service connection, the Board will not evaluate the period prior to August 1, 2008.

The Veteran's lung cancer residual have been rated pursuant to Diagnostic Code 6604 for chronic obstructive pulmonary disease.  Under this code, FEV-1 of 71- to 80-percent predicted value, or; the ratio of FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) is 66- to 80-percent predicted, is rated 10 percent disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB)  56- to 65- percent predicted, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97.

For Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840- 6845, post- bronchodilator studies are required when pulmonary function tests are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post- bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).

Prior to May 21, 2012, the record does not reflect the Veteran's lung cancer residuals were manifested by (post-bronchodilation/medication) FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65- percent predicted.  For example, a July 2008 VA pulmonary function test showed his FEV-1 was 74 percent predicted; and FEV-1/FVC was 78 percent.  Although there was a DLCO results, it was not DLCO (SB).

From May 21, 2012, the record does not reflect the Veteran's lung cancer residuals have been manifested by (post-bronchodilation/medication) FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  For example, the December 2012 VA examination noted that a May 2012 pulmonary function test showed his FEV-1 was 62 percent of predicted; and FEV-1/FVC was 77 percent.  No DLCO (SB) results were noted, and the examiner stated that it was not indicated for the Veteran's condition.  Similarly, no exercise capacity testing was performed (i.e., there were no maximum oxygen consumption results).  This examination also noted that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications; inhaled medications; oral bronchodilators; or outpatient oxygen therapy.  

In view of the foregoing, the Board finds the record does not reflect the Veteran's service-connected lung cancer residuals met or nearly approximated the criteria for a schedular rating in excess of 10 percent for the period from August 1, 2008, to May 21, 2012; nor a rating in excess of 30 percent for the period from May 21, 2012.  The Board notes in making this determination it considered whether additional "staged" ratings were warranted; however, a thorough review of the record does not indicate any distinctive periods where the Veteran met or nearly approximated the criteria for ratings in excess of those currently in effect.

Pursuant to 38 C.F.R. § 3.321(b)(1), in exceptional cases an extraschedular rating  may be provided.   The Court has set out a three-part test, based on the language    of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board acknowledges that the Veteran has described symptoms of shortness     of breath and fatigue, particularly after certain activities, due to his lung cancer residuals.  Although these symptoms are not explicitly referenced in the rating criteria, the purpose of the pulmonary function testing that is part of the criteria is to provide an overall assessment of respiratory impairment regardless of specific symptomatology.  Consequently, the Board finds the rating criteria are therefore adequate to evaluate the Veteran's service-connected lung cancer residuals and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  

For the period from August 1, 2008, which is the focus of this appeal, the Board does not dispute the Veteran's service-connected lung cancer residuals has resulted in some degree of occupational impairment.  In fact, the December 2012 VA examiner stated that the Veteran's chronic shortness of breath would limit his ability to perform heavy lifting, pushing or pulling.  However, nothing in the record indicates these residuals would preclude the Veteran from engaging in a sedentary occupation that would not involve such activities.  Further, it does not appear the Veteran has contended he is unemployable due solely to these residuals.  To the extent he does experience occupational impairment from this service-connected disability, the Board is of the opinion that such impairment has been adequately compensated by the current schedular ratings.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Therefore, no further action pursuant to Rice is necessary.  


ORDER

A rating in excess of 10 percent for service-connected lung cancer residuals prior to May 21, 2012, is denied.

A rating in excess of 30 percent for service-connected lung cancer residuals from May 21, 2012, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


